Judgement unanimously affirmed. Memorandum: We agree with the conclusions reached by Wyoming County Court in this proceeding. The *874facts distinguish this case from our holding in People ex rel. Combs v. La Vallee (29 A D 2d 128). We do not reach or pass upon the effect, if any, that the recent amendment (L. 1968, ch. 203) may have had upon the conclusion reached in Combs (supra). (Appeal from judgment of Wyoming County Court dismissing writ of habeas corpus.) Present — Goldman, P. J., Marsh, Witmer, Moule and Bastow, JJ.